Case 16-13061          Doc 213   Filed 02/21/19 Entered 02/21/19 10:27:04            Desc Main
                                  Document     Page 1 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE;                                           )
                                                     Case No. 16-13061
John J. Pappas, Sr.,                                 Chapter 11
                                                     Judge Pamela S. Hollis

               Debtor/Debtor-in-Possession.

                                    NOTICE OF MOTION

TO;      ATTACHED SERVICE LIST;

        PLEASE TAKE NOTICE that on the 14“’ day of March, 2019 at 10;00 a.m. or as soon
thereafter as counsel can be heard, I shall appear before the Honorable Pamela S. Hollis,
Bankruptcy Judge, in the room usually occupied by her as courtroom 644 in the United States
Bankruptcy Court in the Everett McKinley Dirksen Federal Building, 219 South Dearborn Street,
Chicago, Illinois, or before any other Judge who may be sitting in her place and stead and shall
present the Motion For Allowance of Final Compensation and Reimbursement of Expenses
to Debtor’s Counsel, a copy of which is attached hereto and herewith served upon you, and shall
pray for the entry of an Order in compliance therewith.

         AT WHICH TIME and place you may appear if you so see fit.

                                                     /s/David K. Welch
                                                     Burke, Warren, MacKay & Serritella, P.C.
                                                     330 N. Wabash, 2U' Floor
                                                     Chicago, Illinois 60611
                                                     (312)840-7000

                                 CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice of Motion and attached Motion For Allowance of Final Compensation
and Reimbursement of Expenses to Debtor’s Counsel to be served on the parties listed on the
attached service list via the Court’s Electronic Filing System (ECF), who are entitled to receive
such notice, and Notice regarding the fee hearing was served via U.S. Mail, properly addressed
and postage prepaid, upon all parties on the attached service list, on the 2U‘ day of February 2019.

                                                     /s/David K. Welch
 Case 16-13061      Doc 213      Filed 02/21/19 Entered 02/21/19 10:27:04      Desc Main
                                  Document     Page 2 of 17


                                      SERVICE LIST
Via ECF:

United States Trustee                            Via Mail:
219 S. Dearborn St., Suite 873
Chicago, IL 60604                                John J. Pappas, Jr.
                                                 23 W. County Line Rd.
Brandon R. Freud, Esq.                           Barrington Hills, IL 60010
Ruff, Freud Breems & Nelson Ltd.
200 N. LaSalle St., Suite 2020                   Ashley Funding Services, LLC
Chicago, IL 60601                                its successors and
                                                 assigns as assignee of Laboratory
Joel P. Fonferko, Esq.                           Corporation of America Holdings
Peter C. Bastianen, Esq.                         Resurgent Capital Services
Codilis & Associates PC                          PO Box 10587
15W030 North Frontage Rd.                        Greenville, SC 29603-0587
Suite 100
Burr Ridge, IL 60527                             Capital One NA
                                                 do Becket and Lee LLP
JP Morgan Chase Bank, N.A.                       PO Box 3001
do Amanda J. Weise                               Malvern PA 19355-0701
Heavner Beyers & Mihlar, LLC
111 E. Main Street                               Chase Freedom
Decatur, Illinois 62525-0740                     PO Box 15153
                                                 Wilmington, DE 19886
David P. Leibowitz
Lakelaw                                          Chase Rapid Rewards Mastercard
53 West Jackson Blvd., Suite 1610                PO Box 15153
Chicago, IL 60604                                Wilmington, DE 19886

John J. Scharkey                                 Department of Treasury-Internal Revenue
Sweeney & Scharkey, LLC                          Service
111 West Washington Street                       230 S. Dearborn
Suite 1160                                       Room 2600, M/S 5014CH1
Chicago, IL 60602                                Chicago, IL 60604

 Alyssa Mogul, Esq                                Home Depot-Citibank
 Grund & Leavitt PC                               PO Box 790328
 812 N. Dearborn St.                              Saint Louis, MO 63179
 Chicago, IL 60610
                                                  HSBC Bank National Association, as Trustee
 Lawrence M. Benjamin                             do Ocwen Loan Servicing, LLC
 Reed Smith LLP                                   Attn: Bankruptcy Department
 10 South Wacker Drive, 40'’’ FL                  P.O. Box 24605
 Chicago, IL 60606                                West Palm Beach, FL 33416-4605
Case 16-13061      Doc 213    Filed 02/21/19 Entered 02/21/19 10:27:04       Desc Main
                               Document     Page 3 of 17


J&B Mechanical, Inc.                          Sears Mastercard
128 West Pratt Blvd.                          PO Box 9001055
Schaumburg, IL 60172                          Louisville, KY 40290-1055

JPMorgan Chase Bank, N.A.                     Wintrust Bank
do Heavner, Beyers & Mihlar, LLC              Brandon R Freud
Post Office Box 740                           200 N LaSalle St, Suite 2020
Decatur, IL 62525                             Chicago, IL 60601

JPMorgan Chase Bank, N.A. National
Bankruptcy Dept.
P.O. Box 29505 AZl-1191
Phoenix, AZ 85038-9505

Mazda Capital Services
PO Box 78074
Phoenix, AZ 85062

Nordstrom Bank Visa
PO Box 79137
Phoenix, AZ 85062-9137

Ocwen Loan Servicing LLC
PO Box 24738
West Palm Beach, FL 33416-4738

Ocwen Loan Servicing, LLC as servicer for
HSBC BAN
do Codilis & Associates
15W030 N. Frontage Road, Suite 100
Burr Ridge, IL 60527

Pappas & Healy LLC
221 N LaSalle St Suite 5400
Chicago, IL 60610

PNC Bank
2739 Liberty Ave.
Pittsburgh, PA 15222

PNC BANK, N.A.
PO BOX 94982
CLEVELAND, OHIO 44101
 Case 16-13061       Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04            Desc Main
                                  Document     Page 4 of 17


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:
                                                            No. 16-13061
JOHN J. PAPPAS, SR.,                                        Chapter 11
                                                            Hon. Pamela S. Hollis
         Debtor.


              NOTICE OF HEARING ON MOTION FOR ALLOWANCE OF
            FINAL COMPENSATION AND REIMBURSEMENT OF EXPENSES
                TO DEBTOR’S COUNSEL AND FOR RELATED RELIEF

TO ALL CREDITORS AND PARTIES IN INTEREST:

       PLEASE TAKE NOTICE that on February 21, 2019, David K. Welch, of Burke, Warren,
MacKay & Serritella, P.C., counsel for the Debtor, filed a Motion for Allowance of Final
Compensation and Reimbursement of Expenses (the “BWMS Motion”), requesting the sum of
$49,140.00 for legal services rendered to the Debtor for the period commencing November 6,2017
through and including October 4, 2018, plus costs advanced for the same period in the sum of
$425.27.

        PLEASE TAKE FURTHER NOTICE that any person objecting to the BWMS Motion, is
directed to file their objection(s) in writing with the Clerk of the United States Bankruptcy Court,
219 South Dearborn Street, Chicago, Illinois 60604, on or before the hour of 4:30 p.m., on the ll*''
day of March, 2019, with a copy of said objection(s) to be simultaneously served upon David K.
Welch, Burke, Warren, MacKay & Serritella, P.C., 330 N. Wabash, 2L‘ Floor, Chicago, Illinois
60611.

        PLEASE TAKE FURTHER NOTICE that a hearing on the BWMS Motion, together with
objections timely filed, if any, will be held before the Honorable Pamela S. Hollis, Bankruptcy
Judge, Courtroom No. 644, 219 South Dearborn Street, Chicago, Illinois, on the U*” day of
March, 2019, at the hour of 10:00 a.m., at which time and place you may appear if you so see
fit.


DATED: February 21, 2019

DEBTOR’S COUNSEL:
David K. Welch, Esq. (Atty. No. 06183621)
Brian P. Welch, Esq. (Atty. No. 6307297)
BURKE, WARREN, MACKAY & SERRITELLLA, P.C.
330 N. Wabash, 2U‘ Floor, Chicago, IL 60611
TEL: (312) 840-7000
         Case 16-13061          Doc 213       Filed 02/21/19 Entered 02/21/19 10:27:04                     Desc Main
                                               Document     Page 5 of 17


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

        IN RE:
                                                                              No. 16-13061
        JOHN J. PAPPAS, SR.,                                                  Chapter 11
                                                                              Hon. Pamela S. Hollis
                 Debtor.


                                       COVER SHEET FOR APPLICATION FOR
                                         PROFESSIONAL COMPENSATION

        Name of Applicant: Burke Warren. MacKav & Serritella. P.C.. Debtor’s Counsel

        Authorized to Provide
        Professional Services to;    John J. Pappas. Sr.. Debtor

        Date of Order
        Authorizing Employment: November 30. 2017 (Retroactive to November 6, 2017)

        Period for Which Compensation
        is Sought: From: November 6. 2017 through October 4. 2018

        Amount of Fees Sought: $49,140.00______

        Amount of Expense
        Reimbursement Sought: S 425.27_______

        This is a(n): Interim Application                      Final Application      X
        If this is not the first Application filed herein by this professional, disclose as to all prior fee applications:

                                                               Total
                                                             Requested
                 Date                                        (Fees and           Total
                 Filed               Period Covered           Expenses)         Allowed
                 None

The aggregate amount of fees and expenses paid to the Applicant to date for services rendered and expenses herein is:
None

Date:   February 21, 2019                                                        David K. Welch and the firm of
                                                                                 Burke, Warren, MacKay & Serritella, P.C.


                                                          Applicant:             Bv:     /s/David K. Welch
Case 16-13061           Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04                Desc Main
                                     Document     Page 6 of 17


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                                   )
                                                         )       No. 16-13061
JOHN J. PAPPAS, SR.,                                     )       Chapter 11
                                                         )       Hon. Pamela S. Hollis
         Debtor.                                         )
                                                        J
              MOTION FOR ALLOWANCE OF FINAL COMPENSATION AND
               REIMBURSEMENT OF EXPENSES TO DEBTOR’S COUNSEL

         David K. Welch and the law firm of Burke, Warren, MacKay & Serritella, P.C.,

(“BWMS”), Counsel to John J. Pappas, Sr., Debtor herein, make their Motion pursuant to Section

330 of the Bankruptcy Code for Final Allowanee of Compensation and Reimbursement of

Expenses for legal services rendered and expenses incurred during the period November 6, 2017

through October 4, 2018; and in support thereof, state as follows:

                                               Introduction

         1.        On April 18, 2016, the Debtor filed his voluntary petition for relief under Chapter

11 of the Bankruptcy Code (“Petition Date”).

         2.        The Debtor operated his business and managed his financial affairs as Debtor in

Possession through confirmation of his Plan or Reorganization (“Plan”). No trustee, examiner or

committee of unsecured creditors was appointed to serve in this reorganization case.

         3.        On November 30,2017, this Court entered an Order authorizing the Debtor to retain

BWMS as his Counsel in this Chapter 11 case retroactive to November 6,2017, with compensation

subject to the further Order of this Court.'



' On November 6, 2017, David K. Welch and Brian P. Welch moved their law practice form Crane, Heyman, Simon,
Welch & Clar to BWMS. The Debtor elected to have David K. Welch and Brian P. Welch continue their
representation of the Debtor and to have BWMS employed as counsel of record.
 Case 16-13061      Doc 213         Filed 02/21/19 Entered 02/21/19 10:27:04        Desc Main
                                     Document     Page 7 of 17


       4.     By this Motion, BWMS requests a final allowance of compensation and

reimbursement of expenses in the amounts of $49,140.00 and $425.27, respectively, for legal

services rendered to the Debtor during the period of November 6, 2017 through October 4, 2018.

Itemizations of the legal services rendered and expenses incurred during this relevant period are

attached to this Motion as Exhibits A through F.

       5.      BWMS has not received any prior allowances of interim compensation and

expenses in this Chapter 11 case.

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter constitutes a “core” proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and

(O).

       7.      The statutory predicates for the relief requested in this Motion are Section 330 of

the Bankruptcy Code, Rules 2002(a) and 2016(a) of the Federal Rules of Bankruptcy Procedure

and Rule 5082-1 of the Local Rules of this Court.

                                        General Background

        8.     The Debtor is an attorney licensed to practice law in the State of Illinois and is a

member of the law firm of The Pappas Law Group, LLC. The Debtor also owns and operates

Shamrock Farms which is a horse farm located in Barrington Hills, Illinois (“Horse Farm”).

        9.     Wintrust Bank, f/k/a North Shore Community Bank & Trust Co. (“Bank”), is

asserting two (2) claims against the Debtor and his former law firm, Pappas & Healy LLC (“P&H”)

 in an aggregate amount of approximately $600,000.00 (“Aggregate Indebtedness”).

        10.     The Aggregate Indebtedness is comprised of amounts allegedly due under two (2)

 business notes due from P&H in the approximate amount of $200,000.00 and an alleged overdraft

 in an account of P&H at the Bank in the approximate amount of $397,631.30. This overdraft arose
Case 16-13061        Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04         Desc Main
                                  Document     Page 8 of 17


from a wire transfer from P&H’s account at the Bank that was funded by the Bank when the

account lacked sufficient funds to cover the wire transfer. The Debtor and P&H assert that the

Bank was negligent in funding this wire transfer and despite this knowledge, the Bank processed

the wire transfer to a third party (the “Wire Transfer”). The Bank asserts that the Aggregate

Indebtedness is also purportedly secured by a mortgage on the Debtor’s residence in Barrington

Hills, Illinois (“Residence”).

        11.    Prior to the Petition Date, the Bank confessed judgment on the amounts allegedly

due and owing under the P&H business notes and, then, aggressively pursued collection of this

judgment by, among other things, setting off against P&H accounts at the Bank. Among the

accounts against which the Bank setoff was P&H’s lOLTA client’s funds account. The Bank

returned the funds in the lOLTA account after objections were filed by P&H and certain P&H

clients to this inappropriate action by the Bank.

        12.     The Bank also filed a foreclosure in the Circuit Court of Lake County, Illinois

against the Residence in an effort to collect the Aggregate Indebtedness.

        13.     These actions against P&H and the Debtor by the Bank were the major contributing

factors to the Debtor’s inability to make his substantial maintenance payment obligations to his

former spouse. These same actions by the Bank were the triggering events for the filing of this

Chapter 11 case.

        14.     As of the Petition Date, the Debtor and Katherine Pappas (“Katherine”) - the

Debtor’s former spouse - were engaged in post-judgment decree litigation pending in the Circuit

Court of the Nineteenth Judicial Circuit, Lake County, Illinois (“State Court”) relating to their

divorce proceeding commonly referred to as In re the Marriage of Pappas, No. 10 D 0219 (the

“Divorce Proeeeding”).
Case 16-13061           Doc 213       Filed 02/21/19 Entered 02/21/19 10:27:04                      Desc Main
                                       Document     Page 9 of 17


        15.      Prior to the Petition Date, on January 5, 2016, Katherine filed a Petition for

Adjudication of Indirect Civil Contempt in the Divorce Proceeding (the “Contempt Petition”),

relating to a purported arrearage in maintenance payments owed by the Debtor in the amount of

$10,500.00 pursuant to a Marital Settlement Agreement (“MSA”) dated June 29, 2011. Pursuant

to the MSA, the Debtor was obligated to make monthly payments of $7,000                               (payable in

installment payments of $3,500 due on the             and 15* of each month) to Katherine.

        16.      In response, the Debtor filed a Petition for Termination or Modification of Payment

of Maintenance to Katherine (hereinafter referred to individually as the “Maintenance Petition”,

and collectively, with the Contempt Petition, as the “Divorce Litigation”) in the Divorce

Proceeding. In the Maintenance Petition, the Debtor asserted adverse changes in his financial

circumstances which affect his ability to continue to pay maintenance to Katherine pursuant to the

terms of the MSA.

        17.      Subsequent to the Petition Date, the Debtor and Katherine^ agreed to modify the

automatic stay to allow the Divorce Litigation to proceed, and on August 2,2016 this Court entered

an Order modifying the automatic stay “for the limited purpose of allowing the [Divorce]

Litigation to proceed to permit [Katherine] and the Debtor to establish their respective claims

against each other in the State Court with respect to” the Divorce Litigation. [Dkt. No. 33 f A] (the

“Stay Relief Order”).




- On June 27, 2016, Katherine filed a Proof of Claim in this Chapter 11 case asserting a pre-petition claim under the
MSA against the Debtor in the aggregate amount of $30,800.00 [Claim No.3]. As of November 28, 2017, Katherine
asserted that the aggregate post-petition arrearage owed by the Debtor under the MSA “is over $ 135,000.00 not taking
into account attorney’s fees in which might be allowed by the State Court.” [Dkt. No. 126, ^ 10]. On information and
belief, Katherine asserted that post-petition amounts due and owing under the MSA, excluding attorneys’ fees, totaled
in excess of $200,000.00.
Case 16-13061        Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04            Desc Main
                                 Document      Page 10 of 17


       18.     Following the entry of the Stay Relief Order, the Divorce Litigation continued in

the State Court. The Divorce Litigation was scheduled for an evidentiary hearing on April 18,

2018 to establish the ongoing maintenance obligation of the Debtor.

       19.     Immediately prior to the evidentiary hearing scheduled for April 18, 2018, the

Debtor and Katherine reached a settlement, in principal, of the issues in the Divorce Litigation.

       20.     The settlement agreement between the Debtor and Katherine is memorialized in an

Agreed Order dated April 16, 2018, which, by its terms is “subject to the approval by the

Bankruptcy Court.”

       21.     On June 14, 2018, this Court entered an Order approving the settlement between

the Debtor and Katherine pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.

       22.     The Debtor also negotiated a global settlement with the Bank that completely

restructured the Aggregate Indebtedness to be implemented under the Plan.

       23.     Similarly, Ocwen Mortgage Services (“Ocwen”). the senior mortgage lender with

a lien on the Residence, also restructured its mortgage debt in conjunction with confirmation of

the Plan.

       24.     Finally, on October 4, 2018, after denying certain objections to confirmation, this

Court entered an Order under Section 1129 of the Bankruptcy Code confirming the Plan.

Final Compensation and Reimbursement of Expenses

        25.    BWMS is a full-service, independent law firm comprised of approximately 70

lawyers that is based in Chicago, Illinois and organized into several practice groups.

        26.     The following biographical information pertains to those attorneys who have been

primarily involved in the representation of the Debtor. Other professionals at BWMS have also
Case 16-13061          Doc 213   Filed 02/21/19 Entered 02/21/19 10:27:04               Desc Main
                                 Document      Page 11 of 17


participated to a lesser extent in this Chapter 11 case. Each such professional has significant

experience and expertise in bankruptcy, reorganization, litigation and other matters.

       27.     DAVID K. WELCH is a Shareholder of BWMS and is the Chair of BWMS’

Restructuring, Insolvency and Bankruptcy Group. He has been practicing law in the State of

Illinois since 1982.    His practice has always been primarily concentrated in the fields of

bankruptcy, insolvency and debtor’s and creditor’s rights. He has represented debtors, trustees,

creditors’ committees, secured creditors, unsecured creditors and equity holders. From October

1979, through June 1982, he served as Deputy Chapter 13 Trustee in the Northern District of

Illinois under Craig Phelps, Chapter 13 Trustee. He has authored writings for the Illinois Institute

of Continuing Legal Education on matters involving bankruptcy and insolvency. He has lectured

at seminars relating to bankruptcy issues at the Chicago Bar Association, American Bankruptcy

Institute, Law Education Institute and Colorado Bar Association. He has served as a member of

the Bankruptcy Mediation Panel Sub-Committee of the Chicago Bar Association. Furthermore,

in conjunction with this financial mediation and negotiation training, he has completed a course

sponsored by the National Institute for Trial Advocacy in conjunction with Northwestern

University. He is a member of the Federal Trial Bar and is admitted to practice before the United

States Courts of Appeals for the Seventh and Third Circuits, and before the United States District

Courts for the Northern and Central Districts of Illinois, the Northern District of Indiana and the

Eastern District of Wisconsin.     He is a member of several other bar associations and legal

organizations. He was formerly a member of the Standing Committee of the Illinois State Bar

Association on Liaison with the Attorney Registration and Disciplinary Commission. Mr. Welch

is the former Chairman of the Chicago Bar Association Committee on Bankruptcy and
Case 16-13061        Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04             Desc Main
                                 Document      Page 12 of 17


Reorganization, is a current member of the Advisory Board of the American Bankruptcy Institute

and is the former Vice Chair of the Bankruptcy Court Liaison Committee.

       28.     BRIAN P. WELCH is a Partner with BWMS and is a member of BWMS’

Restructuring, Insolvency and Bankruptcy Group. He has represented a diverse group of clients

including individual and corporate debtors in Chapter 11 and Chapter 7 proceedings, secured and

unsecured creditors, estate representatives such as Chapter 7 and Chapter 11 trustees, plan

administrators and assignees for the benefit of creditors. He has a broad range of experience in

both State and Federal Courts, including representation of creditors in State Court, with respect to

contract and mortgage foreclosure actions. Prior to joining BWMS, Mr. Welch was an associate

in the law firm of Crane, Heyman, Simon, Welch & Clar. Before joining Crane, Heyman, Simon,

Welch & Clar, Mr. Welch was an associate in the Chicago Bankruptcy & Creditors’ Rights and

Litigation groups at Arnstein & Lehr LLP. He graduated cum laude from The John Marshall Law

School in 2011 and received his B.A. from the University of Illinois in 2008. While in law school,

he was a member of the John Marshall Law Review and served on The John Marshall Moot Court

Honors Executive Board. Mr. Welch represented The John Marshall Law School in several

national Inter-scholastic competitions, including the Hon. Conrad B. Duberstein Bankruptcy Moot

Court Competition (Spring 2011), where his team received an “Outstanding Brief’ award. Mr.

Welch has been recognized as a “Rising Star” in Business Bankruptcy by Illinois Super Lawyers,

and as an “Emerging Lawyer” in Bankruptcy & Workout Law by Illinois Emerging Lawyers.

        Mr. Welch is admitted to practice in the United States Court of Appeals for the Seventh

Circuit, the United States District Court for the Northern District of Illinois and in the State of

Illinois. He is an active member of the American Bankruptcy Institute, the American Bar
Case 16-13061        Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04           Desc Main
                                 Document      Page 13 of 17


Association, and the Illinois State Bar Association. He has been published in various local and

national publications. His articles include:

Co-Author, “Abstention: Recent Developments”, Norton Annual survey of Bankruptcy Law,
Volume 2012, Issue 2012, 2012 Ann. Surv. Bankr. Law 18 (2012).

“7*'’ Circuit Successor Liability Law as Extended by Ordonez v. Akorat”, Illinois State Bar Ass’n,
Commercial Banking, Collections & Bankruptcy Law, Vol. 56, No. 4 (February 2012).

Co-Author, Chapter: “The Impact of Foreclosure and Bankruptcy on Commercial Leases”,
Advanced Commercial Landlord-Tenant Law, National Business Institute (June 2012).

Brian P. Welch, Comment, Inconscionable Amateurism: How the NCAA Violates Anti-Trust by
Forcing Athletes to Sign Away Their Image Rights, 44 J. Marshall L. Rev. 533 (2011).

American Bankruptcy Institute, “Ability to Extend the Real Estate Tax Redemption Deadline”,
(7/31/15).

       29.       The hourly rates typically charged by BWMS are based on years of experience,

degree of specialization and expertise, and level of professional attainment. The current hourly

rates of those persons having rendered legal services to the Debtor range from $65.00 to $180.00

per hour for paralegals and clerks; $180.00 to $310.00 per hour for associates; and $310.00 to

$510.00 per hour for partners.

        30.      The following is a chart that depicts the total hours each attorney at BWMS

expended in representing the Debtor during the relevant period:

        Attorney                       Hours          Hourly Rate           Amount
        David K. Welch                 81.40          $510.00               $41,514.00
        Brian P. Welch                 24.60          $310.00               $7,626.00

        Total:                         106                                  $49,140.00

        31.      During the course of the representation of the Debtors during the relevant period,

BWMS incurred expenses of $425.27. These expenses are itemized on Exhibit F to this Motion.
Case 16-13061      Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04            Desc Main
                               Document      Page 14 of 17


Legal Services Rendered to the Debtor

      32.    The representation of the Debtor is eategorized in this Motion as follows:

      A)      General Administration

              The matters in this category include assisting the Debtor with the general
              administration of the bankruptcy case and filing routine motions. Also included in
              this category are legal services related to assisting the Debtor with its monthly
              operating reports and other bankruptcy administrative matters and responding to
              general creditor inquiries.

              Total Time Expended

              Attorney                     Hours                   Amount
              David K. Welch               2.70                    $527.00
              Brian P. Welch               1.70                    $1.377.00

              TOTAL                        4.40                    $1,904.00

Attached to this Motion as Exhibit A is an itemization of the legal services rendered in this
category.

       B)     Wintrust Bank Issues

              This Chapter 11 case was filed in response to aggressive collection efforts by the
              Bank primarily emanating from the issues involving the Wire Transfer. Shortly
              after the Petition Date, the Bank filed a motion to dismiss or convert this Chapter
              11 case. The Bank swiftly withdrew this Motion. The Debtor sought and obtained
              an order from this Court to Conduct Rule 2004 discovery of the Bank. The Debtor
              also agreed to Rule 2004 discovery of the Debtor by the Bank. The Debtor and the
              Bank produced documents to each other pursuant to subpoena and the Debtor took
              the deposition of the Bank pursuant to Rule 30(b)(6) of the Federal Rules of Civil
              Procedure. After this discovery, BWMS filed objections to the Bank’s claims. The
              Debtor also then filed the State Court Negligence Complaint against the Bank.
              Eventually, after substantial negotiations, the Debtor and the Bank agreed to settle
              by restructuring the repayment terms for the Aggregate Indebtedness. This
              settlement, which is incorporated into the Plan, is the cornerstone of the Plan.

              Total Time Expended

              Attorney                      Hours                  Amount
              David K. Welch                15.80                  $8,058.00
              Brian P. Welch                1.30                   $ 403.00
Case 16-13061      Doc 213      Filed 02/21/19 Entered 02/21/19 10:27:04            Desc Main
                                Document      Page 15 of 17


              TOTAL                         17.10                  $8,461.00

Attached to this Motion as Exhibit B is an itemization of the legal services rendered in this
category.

       C)     Post-Decree Dissolution Matters

              Another important issue in this Chapter 11 case relates to the Debtor’s efforts in
              State Court to modify his post-decree maintenance obligations to his former spouse.
              This issue greatly impacted the feasibility aspect of the Plan. The Debtor retained
              special counsel for this State Court matter. BWMS generally assisted the Debtor
              and special counsel on this important issue. The resolution of these issues also was
              very important to insuring confirmation of the Plan.

              Total Time Expended

              Attorney                      Hours                  Amount
              David K. Welch                20.00                  $10,200.00
              Brian P. Welch                 8.50                  $ 2.635.00

              TOTAL                         28.50                  $12,835.00

Attached to this Motion as Exhibit C is an itemization of the legal services rendered in this
category.

       D)     Hurst/Dickerson Motion to Modify Stay

              Prior to the Petition Date, the Debtor was embroiled in litigation in the State Court
              with Messrs. Hurst and Dickerson. When the Debtor’s complaint was dismissed
              by the State Court, the Debtor appealed. While this appeal was pending, Messrs.
              Hurst and Dickerson moved for relief from the stay in this Court so as to pursue an
              alleged claim for malicious prosecution against the Debtor. After briefing and oral
              argument, this Court denied the relief requested in this stay relief motion.

              Total Time Expended

              Attorney                      Hours                   Amount
              David K. Welch                5.30                    $2,703.00
              Brian P. Welch                10.60                   $3.286.00

               TOTAL                        15.90                   $5,989.00

Attached to this Motion as Exhibit D is an itemization of the legal services rendered in this
category.




                                                10
Case 16-13061          Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04           Desc Main
                                   Document      Page 16 of 17



       E)         Chapter 11 Exit Strategy

                  BWMS has fully advised the Debtor with respect to his obligations relating to the
                  formulation, amendment and confirmation of the Plan and supporting Disclosure
                  Statement. The exclusive periods relating to the Plan were extended by Orders of
                  this Court, at times, over the objections of the Bank. This Court entered an Order
                  confirming the Plan on October 4, 2018, after overruling the objections to
                  confirmation filed by Messrs. Hurst and Dickerson. The Plan implements the
                  settlements and restructurings with the Bank, Katherine and Ocwen.

                  Total Time Expended

                  Attorney                     Hours                  Amount
                  David K. Welch               37.60                  $19,176.00
                  Brian P. Welch                2.50                  $ 775.00

                  TOTAL                        40.10                  $19,951.00

Attached to this Motion as Exhibit E is an itemization of the legal services rendered in this
category.

       33.        BWMS has also incurred expenses in the aggregate amount of $425.27 which are

itemized as Exhibit F to this Motion.

Conclusion

        34.       Other than as provided in Section 504(b) of the Bankruptcy Code, BWMS has not

shared, nor agreed to share, any compensation received as a result of these cases with any person,

firm or entity.

        35.       BWMS asserts that the compensation requested in this Motion is reasonable

compensation for the actual and necessary legal services rendered based upon the time, nature,

extent and value of such professional services. BWMS further asserts that the cost of legal serviees

rendered for and on behalf of the Debtor are comparable to the cost of similar services in matters

other than under the Bankruptcy Code.




                                                   11
 Case 16-13061       Doc 213     Filed 02/21/19 Entered 02/21/19 10:27:04           Desc Main
                                 Document      Page 17 of 17


          36.   BWMS asserts that the expenses for which reimbursement is sought in this Motion

are reasonable and were actual and necessary expenditures required in the representation of the

Debtor.

          37.   BWMS submits that the compensation and expenses requested are fair, reasonable

and warranted under the circumstances.

          WHEREFORE, DAVID K. WELCH and the law firm of Burke Warren, MacKay &

Serritella, P.C., Debtors’ Counsel, request the entry of an Order allowing final compensation and

reimbursement of expenses in the amounts of $49,140.00 and $425.27, respectively; and granting

such other and further relief as this Court deems just and appropriate.



                                                       Respectfully Submitted,

                                                       David K. Welch, and the Law Firm of
                                                       Burke, Warren, MacKay & Serritella, P.C.

                                                       Bv: David K. Welch__________________
                                                           One of His Attorneys
DEBTOR’S COUNSEL:
David K. Welch, Esq. (Atty. No. 06183621)
Brian P. Welch (Atty. No. 6307292)
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash Ave., Suite 2100
Chicago, IL 60611
TEL: (312) 840-7000 - FAX: (312) 840-7900




                                                  12
